Citation Nr: 0213721	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  98-14 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for arthritis of the 
knees.



REPRESENTATION

Appellant represented by:	John F. Cameron, attorney



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service for more than 11 years and 8 
months, to include service from April 1970 to January 1972, 
and from March 1979 to October 1985, plus additional 
unverified service between those two periods.   

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 1998 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  In the decision, the RO concluded that 
the veteran had not presented new and material evidence to 
reopen a previously denied claim for service connection for 
arthritis of the knees.  The veteran appealed that decision, 
but the Board confirmed the denial in a decision issued in 
June 2000.

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In April 2001, the 
Secretary of Veterans Affairs filed a motion to remand the 
case for consideration of the Veterans Claims Assistance Act 
of 2000.  The Court granted that motion in an order dated in 
December 2001.  The case is now before the Board for 
readjudication in accordance with that order.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for a 
bilateral knee disorder was previously denied by the RO in a 
decision of January 1986, and the veteran did not file an 
appeal.

2.  The additional evidence received since the previous 
decision is new, bears directly and substantially on the 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the claim for 
service connection for a bilateral knee disorder.



CONCLUSION OF LAW

New and material evidence has been received, and the claim 
for service connection for a bilateral knee disorder is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The law provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2002).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  The new 
law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim. 38 U.S.C. § 5103A (West 
Supp. 2002). 

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
new regulations is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. 

Significantly, however, nothing in the new law requires the 
VA to reopen a claim that has been disallowed except when new 
and material evidence has been secured and presented.  See 
38 U.S.C.A. § 5103(f) (West Supp. 2002).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002).  The 
veteran's claim for service connection for a bilateral knee 
disorder was previously denied in January 1986, and the 
veteran did not appeal.  Therefore, that decision became 
final.  See 38 U.S.C.A. §§ 5108, 7105.

The evidence which was of record at that time included the 
veteran's service medical records.  The records show that the 
veteran was seen on a number of occasions for complaints 
pertaining to his knees.  For example, a service physical 
therapy consultation sheet dated in February 1985 shows that 
the veteran complained of bilateral knee and leg pain.  It 
was stated that he reported that his knees swelled with 
prolonged walking or standing.  He also reported occasional 
locking or buckling.  On examination of both knees, there was 
no effusion or warmth.  The ligaments were stable.  The right 
knee had mild tenderness and a click with McMurray's.  The 
pertinent diagnosis was bilateral knee pain, rule out medial 
meniscus lesion right.  Other service medical records contain 
similar information.   

Also of record in January 1986 was the report of a disability 
evaluation examination conducted by the VA in December 1985.  
The report shows that the veteran gave a history of having 
occasional pain in his knees as well as swelling.  He said 
that he had been seen by a podiatrist and told that he had 
arthritis in the knee joints.  On examination, the left knee 
had a couple of scars from an injury and fall which the 
veteran had in the past.  No swelling of the knee joints was 
appreciated.  There was no tenderness.  Both of the knees had 
a full range of motion with flexion to 140 degrees and 
extension to 0 degrees.  There was no pain with the motion.  
He could do heel and toe walking normally, and could do deep 
knee bends.  The reflexes were 2-3+ bilaterally and were 
symmetrical.  X-rays of the knees were interpreted as showing 
no osseous or articular abnormality.  The pertinent diagnosis 
was no evidence of arthritis, knees.    

When evaluating the evidence in the January 1986 rating 
decision, the RO stated that arthritis of the knees was not 
found on the last examination or supported by examination 
findings.  Accordingly, the RO denied service connection for 
a bilateral knee disorder.  The veteran was notified of the 
decision and his appellate rights, but he did not file a 
notice of disagreement.

In December 1997, the veteran requested that his claim be 
reopened.  The RO denied that request, and the veteran 
perfected this appeal.

When the veteran seeks to reopen a final decision based on 
new and material evidence, the first step is to determine 
whether new and material evidence has been received under 
38 C.F.R. § 3.156(a).  Secondly, if new and material evidence 
has been presented, then immediately upon reopening the 
veteran's claim, the VA must determine whether the duty to 
assist the veteran with the development of evidence and 
notify him of the evidence required to substantiate his claim 
has been met.  Third, if the duty to assist and notify has 
been satisfied, then the merits of the claim may be 
evaluated.

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  

Some evidence may well contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability and is, therefore, new and material.  
See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

The additional evidence that has been presented since the 
previous decision by the RO includes post service treatment 
records which show that the veteran is now diagnosed as 
having a bilateral knee disorder.  For example, a report of 
operation from the Jackson Hospital and Clinic dated in April 
1999 shows that the post-operative diagnosis was Grade III 
chondromalacia of the trochlea, patella and medial femoral 
condyle.  A private medical record dated in September 2000 
from Dr. Sohrab Fallahi shows that the diagnoses included 
knee pain due to DJD status post arthroscopy in both knees.  
A record dated in May 2001 from Dr. G. Robert Burton, III, of 
Alabama Orthopedic Specialties shows that the impression was 
internal derangement of the right and left knees secondary to 
chondromalacia.  

The Board concludes that the additional evidence bears 
directly and substantially upon the specific matter under 
consideration, and is neither cumulative nor redundant.  The 
claim was previously denied on the basis that there was no 
showing that a knee disorder was currently found, and the 
veteran has now presented evidence which addresses that 
deficiency.  Therefore, it is so significant that it must be 
considered in order to decide the merits of the claim fairly.  
38 C.F.R. § 3.156.  Accordingly, the Board concludes that new 
and material evidence has been submitted and the claim for 
service connection for a bilateral knee disorder has been 
reopened.  38 U.S.C.A. § 5108. 

The Board is undertaking additional development on the 
reopened claim for service connection for a bilateral knee 
disorder pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903.)  After giving the notice and reviewing your response 
to the notice, the Board will prepare a separate decision 
addressing that reopened claim.



ORDER

The claim for service connection for a bilateral knee 
disorder is reopened.




		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

